Title: To Thomas Jefferson from Jesse Franklin, 14 February 1805
From: Franklin, Jesse,Stone, David
To: Jefferson, Thomas


                  
                     Washington 14th. Feby 1805
                  
                  We have Received from the Governor of the State of North Carolina the inclosed act of the Legislature of that State with a Resolution instructing us to endeavor to have a Road joining the one contemplated in the act established thro’ the Country of the Cherokee Indians.
                  It does not occur to us, there is any mode by which that object may be effected but by Treaty with those Indians, we therefore take the Liberty to lay the act before you and to request in the name of the State we have the Honor to represent that this may become the subject of negociation at as early a period as the general interest and convenience of the United States will permit.
                  we have the Honor to be with the Highest consideration & Esteem Your Humble Servants
                  
                     J Franklin
                     
                     David Stone
                     
                  
               